Exhibit 10.84

 

EXECUTION

 

AMENDMENT NO. 1
TO MORTGAGE LOAN PARTICIPATION PURCHASE AND SALE AGREEMENT

Amendment No. 1 to Mortgage Loan Participation Purchase And Sale Agreement,
dated as of January 30, 2015 (this “Amendment”), by and among Bank of America,
N.A. (“Purchaser”), PennyMac Loan Services, LLC (“Seller”) and Private National
Mortgage Acceptance Company, LLC (“Guarantor”).

RECITALS

Purchaser, Guarantor and Seller are parties to that certain Mortgage Loan
Participation Purchase And Sale Agreement, dated as of August 13, 2014  (as
amended, restated, supplemented or otherwise modified from time to time,  the
“Existing MLPSA”; and as further amended by this Amendment, the “MLPSA”).  The
Guarantor is a party to that certain Amended and Restated Guaranty (as
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty”), dated as of August 13, 2014, made by Guarantor in favor of
Purchaser.

Purchaser, Seller and Guarantor have agreed, subject to the terms and conditions
of this Amendment, that the Existing MLPSA be amended to reflect certain agreed
upon revisions to the terms of the Existing MLPSA.  As a condition precedent to
amending the Existing MLPSA,  Purchaser has required Guarantor to ratify and
affirm the Guaranty on the date hereof.

Accordingly, Purchaser, Seller and Guarantor hereby agree, in consideration of
the mutual promises and mutual obligations set forth herein, that the Existing
MLPSA is hereby amended as follows:

Section 1. Definitions.  Section 1 of the Existing MLPSA is hereby amended
by deleting the definitions of “Effective Date”, “Expiration Date”, “FHLMC” or
“Freddie Mac”,  “FNMA” or “Fannie Mae”,  “Security Issuance Failure” and
“Subsidiary” in their entirety and replacing them with the following:

“Effective Date”: Janaury 30, 2015.

“Expiration Date”: The earlier of (i) January 29, 2016, (ii) at Purchaser’s
option, upon the occurrence of an Event of Default, and (iii) the date on which
this Agreement shall terminate in accordance with the provisions hereof or by
operation of law.

“FHLMC” or “Freddie Mac”:  The Federal Home Loan Mortgage Corporation or any
successor thereto.

“FNMA” or “Fannie Mae”: The Federal National Mortgage Association or any
successor thereto.

“Security Issuance Failure”:  Failure (a) of the Security to be issued for any
reason including but not limited to Seller’s failure to perform any of its
obligations under this Agreement or any other Program Document or failure to
perform in Strict Compliance with

 

 

--------------------------------------------------------------------------------

 

the related Agency Program or (b) to cause Delivery of the Security to Purchaser
or its designee (and designee has been properly notified it is holding for
Purchaser).

“Subsidiary”:  With respect to any Person, any corporation, partnership or other
entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person.

Section 2.     Facility Fee.  Section 2 of the Existing MLPSA is hereby amended
by deleting clause (g) in its entirety and replacing it with the following:

(g)  Seller shall pay to Purchaser in immediately available funds, a
non-refundable Facility Fee.  The Facility Fee shall be deemed earned in full on
the Effective Date and if the Agreement is renewed, thereafter on or before the
anniversary of the Effective Date.  The Facility Fee shall be payable in
quarterly installments, with the first (1st) installment to be paid on the
Effective Date, and the remaining quarterly installments to be paid on the fifth
(5th) Business Day of the month immediately following the quarterly anniversary
of the Effective Date; provided that if any such day is not a Business Day, the
next succeeding Business Day.  Such payment shall be made in Dollars, in
immediately available funds, without deduction, set-off or counterclaim, to
Purchaser at such account designated by Purchaser.  Upon the early termination
of this Agreement, all unpaid installments of the entire Facility Fee will be
due and owing and no portion of the Facility Fee shall be refunded; provided,
 however, that in the event Purchaser notifies Seller in writing that it shall
no longer purchase Participation Certificates from Seller in accordance with the
Agreement other than due to (i) the occurrence of a Potential Default or Event
of Default or (ii) Seller’s failure to satisfy the conditions precedent for
Purchaser to purchase Participation Certificates from Seller in accordance with
the Agreement, Purchaser shall refund to Seller a pro-rated portion of the
Facility Fee. Furthermore, the Facility Fee will be prorated in the event of an
increase of the Aggregate Transaction Limit.  The Facility Fee shall be
withdrawn from the Seller’s Over/Under Account.

Section 3.     Fees and Expenses.  Seller hereby agrees to pay to Purchaser, on
demand, any and all reasonable fees, costs and expenses (including reasonable
fees and expenses of counsel) incurred by Purchaser in connection with the
development, preparation and execution of this Amendment, irrespective of
whether any transactions hereunder are executed.

Section 4.     Conditions Precedent.  This Amendment shall become effective as
of the date hereof upon Purchaser’s receipt of this Amendment, executed and
delivered by a duly authorized officer of Purchaser, Seller and Guarantor.





-2-

--------------------------------------------------------------------------------

 



Section 5.     Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing MLPSA shall continue to be, and shall remain, in full
force and effect in accordance with its terms.

Section 6.     Counterparts.  This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

Section 7.     Severability.  Each provision and agreement herein shall be
treated as separate and independent from any other provision or agreement herein
and shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

SECTION 8.  GOVERNING LAW.  THE AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE
LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF.

Section 9.    Reaffirmation of Guaranty. The Guarantor hereby (i) agrees that
the liability of Guarantor or rights of Purchaser under the Guaranty shall not
be affected as a result of this Amendment, (ii) ratifies and affirms all of the
terms, covenants, conditions and obligations of the Guaranty and (iii)
acknowledges and agrees that such Guaranty is and shall continue to be in full
force and effect.

[SIGNATURE PAGE FOLLOWS]

 

-3-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

 

 

 

Bank of America, N.A., as Purchaser

 

 

 

 

 

 

 

By:

/s/ Adam Robitshek

 

Name:

Adam Robitshek

 

Title:

Vice President

 

 

 

 

 

 

 

PENNYMAC LOAN SERVICES, LLC, as Seller

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Executive Vice President, Treasurer

 

 

 

 

 

 

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC, as Guarantor

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Executive Vice President, Treasurer

 



Signature Page to Amendment No. 1 to MLPSA

--------------------------------------------------------------------------------